Exhibit 10.65

AGREEMENT BY AND BETWEEN ZANDER THERAPEUTICS, INC. AND ROBIN GASSER

 

 

 

Agreement made on August 7, 2017 ("Execution Date") by and between Robin B.
Gasser ("Consultant"), a natural person whose address is at 48 Swan Street,
Werribee, Victoria, Australia and Zander Therapeutics, Inc. ("Company"), a
Nevada corporation whose address is 4700 Spring Street, St 304, La Mesa,
California 91942. Consultant and Company may be referred to individually as
"Party" and collectively as "Parties".

It is agreed as follows:

 

  1. SCOPE OF SERVICES

 

Consultant shall advise client on various nominal matters regarding veterinary
biotechnology for the Company's wholly owned subsidiary Zander Therapeutics Inc.
"Nominal" is defined as periodic conversations in which Consultant is asked for
a referral to an appropriate researcher on a specific topic or input on research
data the company is developing. In the event Consultant is requested to provide
research services, such services will be negotiated separately between
Consultant and the Company.

  2. TERM

 

The Term of this Agreement shall commence on August 17, 2017 and shall expire on
August 16, 2018. The term of this Agreement may be extended by mutual
agreement. 

 

  3. INDEPENDENT CONTRACTOR

 

The Parties are independent contractors. Nothing in this Agreement shall be
deemed to constitute a partnership or joint venture between the Parties or
constitute any Party to be the agent of the other Party for any purpose.

 

  4. NON-DISCLOSURE

 

(a)  All information, whether in oral, written, graphic, electronic or other
form, disclosed by the Company to the Consultant shall be deemed to be
"Proprietary Information." In particular, Proprietary Information includes,
without limitation, any trade secrets, confidential information, ideas,
inventions or research and development information; matters of a technical
nature, including technology; notes, products, know- how, engineering or other
data (including test data and data files); specifications, processes,
techniques, formulae or work-in-process; manufacturing, planning or marketing
procedures, clinical data and regulatory strategies or information; accounting,
financial or pricing procedures or information, budgets or projections, or
personnel or salary structure/compensation information; information regarding
suppliers, clients, customers, employees, contractors, investors or
investigators of the Company, information which has been designated in writing
as confidential by the Company; programs, procedures (including operating
procedures), processes, methods, guidelines, policies, proposals or contracts;
computer software, data bases or programming; and any other information which,
if divulged to a third party, could have an adverse impact on the Company, or on
any third party to which it owes a confidentiality obligation. In addition,
"Proprietary Information" includes any of the foregoing relating to

  1  

 

 

 

 

the past, present or future operations, organization, projects, finances,
business interests, methodology or affairs of any third party to which the
Company owes a duty of confidentiality including, without limitation, the mere
fact that the Company is or may be working with or for any client.

 

  (b) The obligations of confidentiality shall not apply to any Proprietary
Information that was known by the Consultant at the time of disclosure to it by
such Company, or that is independently developed or discovered by the Consultant
after disclosure by such Company, without the aid, application or use of any
item of such Company's Proprietary Information, as evidenced by written records;
now, or subsequently becomes, through no act or failure to act on the part of
the Consultant, generally known or available; is disclosed to the Consultant by
a third party authorized to disclose it; or is required by law or by court or
administrative order to be disclosed; provided, that the Consultant shall have
first given prompt notice to such Company of such required disclosure.

 

  (c) Consultant shall exercise due care to prevent the unauthorized use or
disclosure of the Company's Proprietary Information, and shall not, without the
Company's prior written consent, disclose or otherwise make available, directly
or indirectly, any item of the Company's Proprietary Information to any person
or entity other than those employees, independent contractors or agents of the
Consultant (collectively, "Representatives"), to the extent such Representatives
reasonably need to know the same in order to evaluate such Proprietary
Information, to participate in the business relationship between the parties, or
to make decisions or render advice in connection therewith. Consultant shall
advise its Representatives who have access to the Company's Proprietary
Information of the confidential and proprietary nature thereof, and agrees that
such Representatives shall be bound by terms of confidentiality and restrictions
on use with respect thereto that are at least as restrictive as the terms of
this Agreement.

 

  (d) Consultant shall exercise due care to prevent the unauthorized use or
disclosure of the Company's Proprietary Information, and shall not, without the
Company's prior written consent, disclose or otherwise make available, directly
or indirectly, any item of the Company's Proprietary Information to any person
or entity other than those employees, independent contractors or agents of the
Consultant (collectively, "Representatives"), to the extent such Representatives
reasonably need to know the same in order to participate in any business
relationship between the parties, or to make decisions or render advice in
connection therewith. Consultant shall advise its Representatives who have
access to the Company's Proprietary Information of the confidential and
proprietary nature thereof, and agrees that such Representatives shall be bound
by terms of confidentiality and restrictions on use with respect thereto that
are at least as restrictive as the terms of this Agreement.

 

  (e) Consultant shall use the Company's Proprietary Information solely for the
purposes of performing his duties pursuant to this Agreement and shall not make
any other use of the Company's Proprietary Information without the Company's
specific written authorization.

 

  (f) All Proprietary Information of the Company (including all copies thereof)
shall be and at all times remain the property of such Company, and all non-oral
Proprietary Information of the Company which is then in the Consultant's
possession or control shall be destroyed or returned to the Company promptly
upon its request at any time, and in any event, no later than 60 days following
any expiration or termination of this Agreement.

 

  (g) Nothing in this Agreement shall be construed, by implication or otherwise,
as a grant of any right or license to trademarks, inventions, copyrights or
patents, as a grant of a license to either Consultant to use any of the
Company's Proprietary Information except as expressly set forth herein.

 

  2  

 

 

 

  (h) The provisions of Section 4 of this Agreement shall survive until such
time as all Confidential Information disclosed hereafter becomes publically
known and made generally available through no action or inaction of Consultant.

 

  5. CONSIDERATION

 

As consideration of the performance of services pursuant to this Agreement,
Consultant shall receive:

 

  (1) Within 15 business days of the execution date of this Agreement Consultant
shall be issued 500,000 shares of the Zander Therapeutics Inc.'s Series M
Preferred Stock of the Company ("Compensation Shares").

 

  (2) Consultant acknowledges that, in the event that a Zander Registration
Statement is filed with the United States Securities and Exchange Commission
("SEC"), no assurance is given that the Zander Registration Statement will be
declared effective by the SEC.

 

  (3) Consultant acknowledges that any securities issued pursuant to this
Agreement that are not registered pursuant to the Securities Act of 1933 shall
constitute "restricted securities" as that term is defined in Rule 144
promulgated under the Securities Act of 1933, and shall contain the following
restrictive legend:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE "ACT''), OR SECURITIES LAWS OF ANY STATE AND MAY NOT BE OFFERED,
SOLD, ASSIGNED, PLEDGED, TRANSFERRED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT AND APPLICABLE STATE
SECURITIES LAWS OR PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER
THE ACT OR SUCH LAWS AND, IF REQUESTED BY THE COMPANY, UPON DELIVERY OF AN
OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT THE PROPOSED
TRANSFER IS EXEMPT FROM THE ACT OR SUCH LAWS.

 

  6. REPRESENTATIONS AND WARRANTIES OF COMPANY

 

(a) Company is a corporation duly organized, validly existing and in good
standing under the laws of the state its incorporation and has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement without the consent, approval or authorization of, or obligation
to notify, any person, entity or governmental agency which consent has not been
obtained.

(b)  The execution, delivery and performance of this Agreement by Company does
not and shall not constitute Company's breach of any statute or regulation or
ordinance of any governmental authority, and shall not conflict with or result
in a breach of or default under any of the terms, conditions, or provisions of
any order, writ, injunction, decree, contract, agreement, or instrument to which
the Company is a party, or by which Company is or may be bound.

  3  

 

 

 

 

 

  7. REPRESENTATIONS AND WARRANTIES OF CONSULTANT

 

  (a) Consultant has the requisite power and authority to enter into and perform
his obligations under this Agreement without the consent, approval or
authorization of, or obligation to notify, any person, entity or governmental
agency which consent has not been obtained.

 

  (b) The execution, delivery and performance of this Agreement by Consultant
does not and shall not constitute Consultant's breach of any statute or
regulation or ordinance of any governmental authority, and shall not conflict
with or result in a breach of or default under any of the terms, conditions, or
provisions of any order, writ, injunction, decree, contract, agreement, or
instrument to which the Consultant is a party, or by which Company is or may be
bound.

 

  8. NON-DISPARAGEMENT

 

Consultant agrees that Consultant shall not, during the term of this Agreement,
disparage the Company, the Company's products, the Company's employees, or
members of the Company's board of directors. For purposes of this Agreement the
term "disparage" shall mean any negative comment, written or oral, about the
Company, the Company's products, the Company's employees, or members of the
Company's board of directors.. Nothing set forth in this Agreement shall
prohibit or limit in any way a Party's right to accurately and honestly respond
as required or to cooperate with any valid government, court or regulatory order
or request. The provisions of Section 8 of this Agreement shall survive until
that date which is three years subsequent to the end of the Term of this
Agreement.

 

  9. WORK PRODUCT

 

Consultant agrees that the Company is the sole and exclusive owner of all
intellectual property, including copyrights, trademarks, patents, inventions,
work product and know-how, which may result from any work performed by the
Consultant pursuant to this Agreement. Consultant agrees that Consultant shall,
upon request of the Company, execute, acknowledge, deliver and file any and all
documents necessary or useful to vest in the Company all of Consultant's right,
title and interest in and to all intellectual property, including copyrights,
trademarks, patents, inventions, work product and know-how, which may resuh from
any work performed by the Consultant pursuant to this Agreement. The term
"Inventions" means all original works of authorship, developments, concepts,
improvements or trade secrets, whether or not patentable under law, that
Consultant may individually or jointly conceive or develop or reduce to
practice, or cause to be conceived or developed or reduced to practice.

 

  10. SPECIFIC PERFORMANCE

 

Any breach of this Agreement may result in irreparable damage to Company for
which Company will not have an adequate remedy at law. Accordingly, in addition
to any other remedies and damages available,

  4  

 

 

 

Consultant acknowledges and agrees that Company may immediately seek enforcement
of this Agreement by means of specific performance or injunction, without any
requirement to post a bond or other security.

 

 

  11. EXECUTION

 

This Agreement may be executed in two or more counterparts, all of which when
taken together shall be considered one and the same Agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other party, it being understood that both parties need not sign the same
counterpart. In the event that any signature is delivered by facsimile
transmission, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile signature page were an original thereof.

 

  12. ENTIRE AGREEMENT

 

 

This Agreement constitutes a final written expression of all the terms of the
Agreement between the parties regarding the subject matter hereof, are a
complete and exclusive statement of those terms, and supersedes all prior and
contemporaneous Agreements, understandings, and representations between the
parties.

 

13.    SEVERABILITY

 

If any provision of this Agreement is held to be invalid or unenforceable in any
respect, the validity and enforceability of the remaining terms and provisions
of this Agreement shall not in any way be affected or impaired thereby and the
parties will attempt to agree upon a valid and enforceable provision that is a
reasonable substitute therefore, and upon so agreeing, shall incorporate such
substitute provision in this Agreement

 

14. GOVERNING LAW, VENUE, WAIVER OF JURY TRIAL

 

All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by and construed and enforced
in accordance with the internal laws of the State of California, without regard
to the principles of conflicts of law thereof. Each party hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
California for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is improper or inconvenient
venue for such proceeding. If either party shall

  5  

 

 

 

commence an action or proceeding to enforce any provisions of this Agreement,
then the prevailing party in such action or proceeding shall be reimbursed by
the other party for its attorneys' fees and other costs and expenses incurred
with the investigation, preparation and prosecution of such action or
proceeding.

 

IN WITNESS WHEREOF , the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.

 

COMPANY   CONSULTANT       By: Harry Lander, Ph.D.   By: Harry Lander /s/ Harry
Lander   /s/ Harry Lander       lts: President and CSO     Date: August 16, 2017
  Date: 18th August 2017

 

 

